Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2018 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Gordon et al (US 2018/0190042 A1).

	Regarding claim 1, Gordon teaches a system comprising: one or more processors (see Gordon abstract and paragraph “0078” “After initiator block 602, one or more processors (e.g., within SDV 202 and/or SDV/drone controller system 201 shown in FIG. 2) detect a driving problem severity level for a faulty SDV (e.g., faulty SDV 202 shown in FIG. 2), as 
memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising (see Gordon abstract and paragraphs “0016” and “0027”),
obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”), 
determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data  (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
in response to determining one or more warning devices should be dispensed from the autonomous vehicle, determining a dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), 
providing one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”).

Regarding claim 2, Gordon teaches wherein determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver comprises determining whether one or more warning devices should be dispensed from the autonomous vehicle based at least in part on a motion plan of the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).

Regarding claim 3, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices is based at least in part on a vehicle stop trajectory (see Gordon paragraphs “0055”, “0087-0088” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be 
Regarding claim 4, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises determining one or more of timing or positioning of dispensing the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088”, “0092” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).

Regarding claim 5, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices is based at least in part on one or more of map data, road conditions, surface characteristics, or warning device characteristics (see Gordon paragraphs “0055”, “0087-0088”, “0092” and “0096-0097” “Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping. The spacing may be a function of 1) road conditions, 2) road curvature, 3) average speed of vehicles on road, 4) weather, 5) time of day, 6) traffic conditions, etc.”).

Regarding claim 6, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises determining the dispensing maneuver based at least in part on one or more perceived objects within a surrounding environment of the autonomous vehicle (see Gordon paragraphs “0042”, “0055”, “0081”, “0087-0088”, “0092” and “0096-0097” “determine the location of the SDV 202; 2) sense other cars and/or 

Regarding claim 7, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect positioning of the one or more warning devices (see Gordon paragraphs “0055”, “0081”, “0087-0088”, “0092” and “0096-0097” “determine an opportune position for deploying the road safety flare (e.g., the optimal distance 208 behind the faulty SDV 202) based on the environmental conditions at the location of the faulty SDV.” and “the system will determine how much danger occupants of the faulty SDV are in, and use this information to determine if and how to deploy the road safety flare. That is, if the occupant of the faulty SDV is merely stopping briefly on the side of the road (e.g., to make a phone call while parked), then no road safety flares are needed. However, if the occupant of the faulty SDV is having a heart attack (as detected by biometric sensors within the cabin of the faulty SDV), then one or more road safety flares will be deployed around the faulty SDV.”).
Regarding claim 8, Gordon teaches a computer-implemented method for deployment of a warning device comprising (see Gordon abstract and paragraphs “0015” and “0078” ),
obtaining, by a computing system comprising one or more computing devices, data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to 
determining, by the computing system, whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
in response to determining one or more warning devices should be dispensed from the autonomous vehicle, determining, by the computing system, a dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
providing, by the computing system, one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”).

Regarding claim 9, Gordon teaches wherein determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver 

Regarding claim 10, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices is based at least in part on a vehicle stop trajectory (see Gordon paragraphs “0055”, “0087-0088” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).
Regarding claim 11, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises determining one or more of timing or positioning of dispensing the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088”, “0092” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).



Regarding claim 13, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises determining the dispensing maneuver based at least in part on one or more perceived objects within a surrounding environment of the autonomous vehicle (see Gordon paragraphs “0042”, “0055”, “0081”, “0087-0088”, “0092” and “0096-0097” “determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202; 3) measure the speed and direction of the SDV 202; and 4) provide any other inputs needed to safely control the movement of the SDV 202.” and “one or more processors then determine an opportune position for deploying the road safety flare (e.g., the optimal distance 208 behind the faulty SDV 202) based on the environmental conditions at the location of the faulty SDV.”).

Regarding claim 14, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect the positioning of the one or more warning devices (see Gordon paragraphs “0055”, “0081”, “0087-0088”, “0092” and “0096-0097” “determine an 
Regarding claim 15, Gordon teaches an autonomous vehicle comprising: a vehicle computing system, the vehicle computing system comprising: one or more processors (see Gordon abstract and paragraph “0078” “After initiator block 602, one or more processors (e.g., within SDV 202 and/or SDV/drone controller system 201 shown in FIG. 2) detect a driving problem severity level for a faulty SDV (e.g., faulty SDV 202 shown in FIG. 2), as described in block 604. That is, a vehicle that is disabled on a roadway due to a mechanical breakdown or a driver being incapacitated is detected by the SDV 202 and/or the SDV/drone controller system 201. This detection may be made visually (e.g., using video images captured by the SDV 202 traveling near and/or SDV/drone controller system 201 mounted near the faulty SDV 202)”),
memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising (see Gordon abstract and paragraphs “0016” and “0027”),
obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty 
determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
in response to determining one or more warning devices should be dispensed from the autonomous vehicle, determining a dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
providing one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”).

Regarding claim 16, Gordon teaches wherein determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver comprises determining whether one or more warning devices should be dispensed 

Regarding claim 17, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices is based at least in part on a vehicle stop trajectory (see Gordon paragraphs “0055”, “0087-0088” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).
Regarding claim 18, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises determining one or more of timing or positioning of dispensing the one or more warning devices (see Gordon paragraphs “0055”, “0087-0088”, “0092” and “0096-0097” “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).


Regarding claim 20, Gordon teaches wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect the positioning of the one or more warning devices (see Gordon paragraphs “0055”, “0081”, “0087-0088”, “0092” and “0096-0097” “determine an opportune position for deploying the road safety flare (e.g., the optimal distance 208 behind the faulty SDV 202) based on the environmental conditions at the location of the faulty SDV.” and “the system will determine how much danger occupants of the faulty SDV are in, and use this information to determine if and how to deploy the road safety flare. That is, if the occupant of the faulty SDV is merely stopping briefly on the side of the road (e.g., to make a phone call while parked), then no road safety flares are needed. However, if the occupant of the faulty SDV is having a heart attack (as detected by biometric sensors within the cabin of the faulty SDV), then one or more road safety flares will be deployed around the faulty SDV.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666